Citation Nr: 1410309	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to specially adapted housing (SA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This case was previously before the Board in May 2012.  In a May 2012 decision, the Board found that the Veteran had filed a timely appeal of the RO's September 2005 denial of SAH entitlement and remanded the claim for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the May 2012 remand and will proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion.






CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a special home adaptation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 U.S.C.A. § 5103(a).  April 2008 and October 2012 letters fully satisfied the duty to notify provisions.  Although the letters were sent following initial adjudication of the Veteran's claim, the claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the special home adaptation claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in September 2012 and addendum in November 2012.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2012 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.  It was also completed in compliance with the mandates of the May 2012 remand.  The Board notes that although the November 2012 addendum reflects that joint stability testing was not done, the Board finds the September 2012 VA examination is adequate because the VA examiner providing findings relevant to whether the Veteran had loss of use of the lower extremities due to his service-connected disabilities.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a July 2005 statement, the Veteran stated that due to his  service-connected knees and back conditions he is finding it harder to live and function in his three story house.  In a July 2005 letter, R.M.A., M.D. stated that "In my opinion he does qualify for a specially adapted house where he would be on one level and would not have to go up and down steps.  Steps are difficult for him and he is at risk to fall due to the significant problems mentioned above."  Dr. R.M.A. discussed the Veteran's orthopedic problems of the knees and back.

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.  As will be described, the Veteran is not service connected for any disability involving burns or inhalation injury. 

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).
  
In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

The Veteran is service-connected for arthritis of the left knee, status post total knee replacement with residual moderate instability, which was rated as 100 percent from February 1, 2004, through May 31, 2004, 30 percent from June 1, 2004, and 60 percent from December 6, 2007.  The Veteran is service-connected for osteopenia, degenerative osteoarthritis and degenerative disk disease L4-5 and L5-S1, rated as 40 percent disabling from July 29, 2003, 100 percent disabling from October 2, 2007, and as 40 percent disabling from December 1, 2007.  He is service-connected for  arthritis of the right knee, status post total knee replacement, rated as 30 percent disabling from September 1, 2003.  He is also service-connected for rib fractures; hydropneumonthorax, right lung; laceration scar, left knee; and laceration scar, right knee, rated as noncompensable.  The Veteran has been determined to be unemployable due to service-connected disabilities since February 1, 2004.

The Board finds the Veteran's service-connected disabilities do not result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The July 2005 letter from Dr. R.M.A. indicates the Veteran is at risk for a fall on steps, but he does not state that the Veteran has loss of use of the lower extremities precluding locomotion without the aid of an assistive device.

A May 2008 VA examination report indicates that the Veteran reported he was able to walk for half an hour.  He was unable to walk on uneven surface due to pain and giving way of the knee.  He used a walking cane when he was out walking, but did not use any other assistive devices.  On examination, the Veteran was able to heel-and toe-walk.  He had good strength in the hip, knee and ankle flexors and extensors, but had problems coordinating muscle movement due to multiple sclerosis (MS).  

An August 2010 VA treatment record reflects that the Veteran reported that he had increased difficulty with ambulation, but walked one mile with his dog three or four times a day.  On examination, he walked in a slight limp on the left leg.  He was unable to tandem, hop, or rise and walk on heels and toes.  He could squat and rise on each leg individually, but he did it slowly.  The VA physician's impression was Multiple Sclerosis and the record noted he had a diagnosis of Parkinson's.

A September 2012 VA examination report indicates the Veteran's knees had functional impairment of less movement than normal, weakened movement, and pain on movement.  He also had intermediate degrees of residual weakness, pain or limitation of motion in the knees as a result of his knee replacement surgeries.  The VA examination report reflects that he used a cane occasionally.  He stated that he used it when walking on uneven surfaces.  The VA examiner noted that the Veteran ambulated with no apparent problems and occasionally used a cane.  The Veteran had good flexion, extension, no ankylosis of the knees, and no foot drop.  The VA examiner further found that the Veteran ambulated well and occasionally used a cane, and did not appear to have loss of use of both lower extremities.  He noted that the Veteran had other medical problems that contributed to loss of use of lower extremities such as Parkinson's disease or Multiple Sclerosis.  

Based on the evidence of record, the Board finds that the Veteran's service-connected knee disabilities did not cause loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Additionally, the Veteran does not have service connected disabilities that involve the eyes or vision and that could cause blindness. 38 C.F.R. § 3.809(b)(2).  The Veteran does not have the loss of one or both upper extremities due to his service-connected disabilities.  38 C.F.R. § 3.809(b)(4-5).   The Veteran is not service connected for any burn disabilities.  38 C.F.R. § 3.809(b)(6).  

Consequently, the appellant does not meet the criteria for specially adapted housing.  The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to specially adapted housing.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to specially adapted housing  is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


